Title: To Alexander Hamilton from Rufus King, 2 April 1797
From: King, Rufus
To: Hamilton, Alexander


London Ap. 2. 1797
Dear Sir,
As Mr. Church is the bearer, I refer you to him for what it would take many Pages to relate, and will only say that notwithstanding the injuries we continue to receive from France I still hope, the same policy that has hitherto kept us out of the war, will continue to influence and decide our Government.
How the new President will conduct himself in a situation thorny and embarrassing remains to be seen; the first Step is very important, and therefore shd. be deeply and extensively considered.
Every thing looks like an active, and to a certain degree, a vigourous campaign: yet with all these appearances of the continuance of the war, Peace may be near: But what will be the consequence of such a Peace as alone can be had at this Time? A late Arret of the Directory gives notice to all french Citizens, that the Treaty of Feb. 1778 between France and the UStates of Amer. has been (of full right,) in virtue of the 2d. article thereof, modified so as to conform to the stipulations contained in the treaty of 1794 between the UStates & G Britain—the arret then proceeds to specify the modification:

1. all Enemy Goods, and all merchandize “non suffisament constatée neutre,” on board Amer. Vessels shall be lawful Prize; but the vessel shall be released &c.
2. to the articles of Contraband specified in the treaty of Feby. 1778 shall be added “les bois de construction” &c enumerating the additional articles of Contraband contained in the treaty between the US. & G. Br.

3. “D’apres l’article 21 du traité de Londres de 19. Nov. 1794, tout individu reconnu Américain, porteur d’une commission donnée par les Ennemis de la france, ainsi que tout marin de cette nation faisant partie des Equipages des Navires ou Vaisseaux ennemis, sera ce seul fait, declaré pirate, et traité comme tel, sans qu’il puisse aucun cas, alleguer qu’il y a été forcé par violence, menace ou autrement.”
4. According to the Law of 14. feb. 1793, the Regulations of that of ye 21. Octr. 1744, and of that of 26 July 1778, concerning the Trial of neutral Ships & Cargos, shall be observed; and in Consequence thereof, every american Ship shall be a good Prize, on board whereof there shall not be found, un Rôle d’equipage en bonne forme such as is required by the Form annexed to the Treaty of the 6. feb. 1778, the execution of which is hereby required.
5. respects certain causes of Forfeiture by reason of misconduct in destroying papers, possessing double Papers &c &c.

6. repeals certain former Regulations.
7. directs the insertion of the arret in the Bulletin of the Laws &c The third article is a false construction, for obvious purposes, of the analogous article in our Treaty with Engd—the fourth will render all our Ships liable to Capture and if acted upon to condemnation, since no American Vessel has on board her the Document required. In our printed Laws, are also the treaties; and among them those we formed with France—to the coml. Treaty, though the 25. & 27 articles refer to it, there is no model or Form of a Passport. Mr. Jefferson has certified that Treaty to be correct, and a perfect copy, as you will see by his printed certificate in the Law Book.
I have a copy of the coml. Treaty with France printed in London in 1783, wh. has the Form of a Passport, Role d’Equipage &c annexed. A copy of it I have given to Mr. Church who will shew it to you; by wh. you will see that none of our Vessels are exempt from Capture if this Copy is that referred to in the late Arret—indeed it seems too absurd in some things to be genuine, yet I suspect it is the model or Form referred to & required by the 4th Art. of the arret.
farewel yrs &c
Rufus King
